ROBERT P. ANDERSON, Circuit Judge
(concurring)!
As Judge Kaufman has noted at the beginning of his opinion, the disposition of this case turns upon an interpretation of the holding of a panel of this court in United States v. Toscanino, 500 F.2d 267 (2 Cir. 1974). As a member of that panel I concurred in the result only, because I was of the opinion that the case could be disposed of on due process grounds alone, and I still adhere to that view. In the present case there is no claim of cruel, brutal and inhumane treatment of Lujan by agents of the United States in foreign countries as there was in Toscanino. Lujan was a citizen and resident of Argentina, that is to say, a foreign national who was not a fugitive from the United States. He was lured from Argentina to Bolivia, and was there abducted, forcibly put on a plane and brought to the United States where he was arrested and prosecuted in the United States District Court for the Eastern District of New York. The question is whether, solely in the light of due process considerations, the district court had jurisdiction over Lujan. The discussion in the majority opinion in Toscanino of the due process issue, as well as the mention of this court’s supervisory power over the administration of criminal justice in this Circuit read, in my opinion, as if the kidnapping from his own country and the forcible delivery into the *69United States of a non-fugitive foreign national, standing alone, would be sufficient to deprive the district court of jurisdiction, Toscanino, 500 F.2d at pp. 274-276.
After Toscanino was decided, however, a motion was made for a hearing in banc. A majority of the active members of the court voted to deny the petition for a hearing in banc, three judges dissenting. In so doing the majority obvinnsly interpreted the decision in Toscanin o as resting solely and exclusively upon the use of torture and other cruel and inhumane treatment of Toscanino in effecting his kidnapping and it rejected the proposition that a kidnapping of~ a foreign national from ins own or another nation and his forcible delivery into the United States against his will, but without torture, would itself violate.......due process. This interpretation of ToscaniñoTías become the law of this Circuit. It has been similarly construed by another Circuit, United States v. Herrera, 504 F.2d 859 (5 Cir. 1974).
.1, therefore, concur in the opinion in the present case. Judge Kaufman has correctly, it seems to me, noted and applied the thrust of the action of the majority of this court in denying an in banc hearing in Toscanino, to the effect that whenever a foreign national is abducted or kidnapped from outside of the United States and is forcibly brought into this Country by United States agents by means of torture, brutality or similar physical abuse the federal court acquires no jurisdiction over him because of a violation of due process. Otherwise the holdings of the Supreme Court in Ker v. Illinois, 119 U.S. 436, 7 S.Ct. 225, 30 L.Ed. 421 (1886), and Frisbie v. Collins, 342 U.S. 519, 72 S.Ct. 509, 96 L.Ed. 541 (1952), govern.